DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, regarding the drawing objections have been fully considered and are persuasive.  The objection has been withdrawn. 

Applicant's arguments regarding the 102 rejections of claim 1 have been fully considered but they are not persuasive. The Applicant argument is that “air hole 68 of Hahn is not formed between the housing and the aperture and does not enable air to pass from the suction chamber to the aperture”.  The Applicant cites to paragraph 0044, and that “air hole 68 is provided “between the recess and the surrounding environment”.  
First, the cited paragraph is incorrect.  The language cited by Applicant is found in paragraph [0038].  Second, while this citation appears to negate the Examiner’s citation, it ignores further language in the disclosure that does in fact support the Examiner’s citation.  Paragraph [0041] states the following, which supports the Examiner’s position – “The hole 68 ensures that there is a constant flow of air from the hole 68, through the recess 38, and then through the two apertures 36.”, and “The hole 68 ensures that there is always air passing through the two aperture into the passage 32”.  Hole 68 connects to 38, and then to apertures 36.  Apertures 36 are connected to passage 32.  Passage 32 is directly connected to aperture 24 (As seem om fig.5).  As such, based upon the cited language, the Examiner’s citation meets the claim limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hahn, (US, 2011/0142561)

Regarding claim 1, Hahn discloses: A suction cup dust extractor (Fig.1 shows the device in its entirety) for a drill comprising (ABSTRACT: “A suction cup dust extractor for a drill”): 

a housing (Fig. 1, housing 10); 

a drill collar (Fig. 1, drill collar 12) attached to the housing and having a drill passage  (Fig. 1, drill passage 18) formed through it; 

a suction chamber  (Fig. 3, large recess 38) formed by walls (Fig. 6, side walls 52) of the housing having an opening and which, in use, locates against a work piece to create a chamber; 

a single aperture (Fig. 5, aperture 24) located on the housing through which air can pass; 

at least one first air passage  (Fig. 5, first passage 32) formed by the walls of the housing that connects between the drill passage and the single aperture to enable air to pass from the drill passage to the single aperture ([0025] “Formed by an internal wall 30 of the housing 10 is a first passage 32 which extends from the aperture 24 towards the drill passage 18 of the drill collar 12.”); and 

at least one second air passage (Fig. 6, hole 68) formed within the housing that connects between the suction chamber and the single aperture and enables air to pass from the suction chamber to the single aperture, wherein a part of the first air passage is formed by a tube (Fig. 7, the tube can be seen to be composed of the walls of item 30, further connected to flexible tube 72).

Regarding claim 2, Hahn further discloses: at least part of the tube passes through the suction chamber (Figures 3, 5 and 6 show the tube 72 and 30 as passing through the area of the chamber, 38).

Regarding claim 3, Hahn further discloses: the tube  (Fig. 7, the tube can be seen to be composed of the walls of item 30, further connected to flexible tube 72) extends through the single aperture (Fig. 5, clearly shows that the tube, 30 and 72, passes through the aperture 24).

Regarding claim 4, Hahn further discloses: an end of the tube (Fig. 5, clearly shows that the tube, 30 extending through 72, is on the opposite side from the drill passage 18, and further freely stands) that is remote from the drill passage (Fig. 1, drill passage 18) is free standing.

Regarding claim 5, Hahn further discloses: a connection collar (Fig. 1, tubular connection collar 2) connected to the single aperture (Fig. 5, clearly shows that the tube, 30 and extending to 72, connects to the aperture 24) via a flexible tube  (Fig. 1, flexible tube 72), wherein the tube extends into the end of the flexible tube with an end of the tube terminating inside of the flexible tube (see Examiner Illustration 1).

    PNG
    media_image1.png
    200
    328
    media_image1.png
    Greyscale

Examiner Illustration 1

Regarding claim 6, Hahn further discloses: the suction chamber surrounds at least a part of the tube (Figures 3, 5 and 6 show the tube 72 and 30 as passing through the area of the chamber, 38).

Regarding claim 7, Hahn further discloses: the tube is straight (Fig. 7, the tube can be seen to be composed of the walls of item 30, further connected to flexible tube 72 and seen as straight in Figs. 1-3).

Regarding claim 8, Hahn further discloses: the tube extends perpendicularly to the drill passage (as seen in Examiner Illustration 2, the direction of the tube (shown as the dashed line), is clearly seen as perpendicular to the drill passage, which follows the same direction as the line shown by item 22).

    PNG
    media_image2.png
    176
    846
    media_image2.png
    Greyscale

Examiner Illustration 2

Regarding claim 9, Hahn further discloses: the tube extends perpendicularly to a plane of the aperture (as seen in Examiner Illustration 2, the direction of the tube (shown as the dashed line), is clearly seen as perpendicular to the plane of the aperture, as shown as dashed line 24).

Regarding claim 10, Hahn further discloses: a size of the single aperture is greater than that of a cross-sectional area of the tube such that a gap is formed around the tube within the single aperture which forms part of the second air passage (see Examiner Illustration 3.  The size and area of the aperture is greater than the tube, and gaps can be seen surrounding the tube which connect to the second air passage, thus meeting the claim limitation).

    PNG
    media_image3.png
    259
    837
    media_image3.png
    Greyscale

Examiner Illustration 3
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731